Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 11/24/2021. Claims 1-3, 5-12, 14-18 and 20 are currently pending. Claims 4, 13 and 19 are canceled per Applicant’s request.
Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Arguments
Regarding arguments on the objections to the specification, the argument is persuasive and the previous objections are withdrawn.
Regarding arguments on the objections to the claims, the amendment is accepted and the previous objections are withdrawn.
Regarding arguments on the rejections under 35 USC 101, Applicant's arguments using the amended claims have been fully considered but they are not persuasive. 
Applicant argues (pg. 9 line 3 - pg. 10 end of page) that (1) the amended claim 1 recites “computer-implemented method for improving borehole dispersive wave processing” and independent claims 1, 10 and 16 recite a particular technological solution to an identified problem, as opposed to "merely claiming the idea of a solution 
Examiner respectfully submits that (1) mere reciting “method using a computer” is not sufficient to show an improvement of technologies or filed of use when the nature of the improvement is in the abstract idea itself. Improvement of an abstract idea using a computer cannot be treated as an improvement of computer technology nor mining technology nor filed of use and (2) No significant additional elements are recited. Although amendment introduced steps and elements of acoustic data gathering, the steps and elements are standard data gathering steps using standard elements in the art and they are no more than mere data gathering steps. Applicant is recommended to refer to other US Applications, 14760142, 1511606 and 145152273 as examples, which are determined as patent ineligible by the office because acquiring seismic data with seismic excitation is mere data gathering. 
However, US Application No 14/619,487 includes a plurality of seismic receivers from a plurality of sources ... estimate, interpolate, generate an image, which shows a similar sensor placement similar to Thales is part of the inventive concept (or allowable 
Regarding arguments on the rejections under 35 U.S.C. §103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection. Nonetheless, response to the argument against the reference, Zhang, is added here.
Applicant argues (pg. 15 line 10 – pg. 16 last line) addition of Zhang does not cure the deficiencies of Tang, Ivosev and Collins regarding the limitation “determining a fitting range including a shear slowness fitting maximum and a shear slowness fitting minimum; minimizing a misfit between an edge of the slowness density log and an edge fitting function based on the slowness fitting maximum and the slowness fitting minimum”. Other than being in the oil and gas field and using the terms "fitting," "maximum," and "minimum," Zhang is completely unrelated to the claimed invention by listing the limitations that Zhang fails to disclose.
Examiner respectfully submits that Zhang is included only to explicitly recite specifying the minimum and maximum slowness fitting range limit for performing data fitting procedure and does not have to disclose the rest of the limitations. Ivosev discloses determining a fitting range including a peak (edge), implying that it has upper and lower range limit, and minimizing a misfit between a density log and an edge function. The rest of the limitations are disclosed by Tang and Collins. The current claim limitation is written not being clear about “an edge fitting function. So, the prior art of record reads on the current claim limitations. However, if the claim limitations are further              
                f
                
                    
                        s
                        ,
                         
                        β
                    
                
                =
                 
                ρ
                (
                
                    
                        S
                    
                    
                        m
                        a
                        x
                    
                
                )
                
                    
                        
                            
                                cos
                            
                            
                                2
                            
                        
                    
                    ⁡
                    
                        (
                        
                            
                                S
                            
                            
                                m
                                a
                                x
                            
                        
                         
                        β
                        -
                        s
                        β
                        )
                    
                
            
        , where             
                β
            
         denotes a fitting parameter,             
                s
            
         is the slowness and             
                ρ
                
                    
                        s
                    
                
                 
                i
                s
                 
                t
                h
                e
                 
                s
                l
                o
                w
                n
                e
                s
                s
                 
                d
                e
                n
                s
                i
                t
                y
                 
                l
                o
                g
            
        ” or with an appropriate phrase, the argument would have been persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-12, 14-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A computer-implemented method for real-time determination of one or more geophysical or mechanical properties of an underground formation, the computer-implemented method comprising: (1.A)
exciting, via at least one transmitter of an acoustic logging tool in a borehole, acoustic signals of different azimuthal orders;  receiving, via a receiver array of the acoustic logging tool, acoustic waveforms containing variations introduced by the one or more geophysical or mechanical properties of the underground formation; transmitting, via telemetry sub communicatively coupling the acoustic logging tool and a surface 
extracting, via the processor, a slowness-frequency curve from the acoustic waveforms, wherein the slowness-frequency curve is generated based at least in part upon a dispersion analysis; (1.C)
calculating, via the processor, a slowness density log of the slowness-frequency curve; (1.D)
obtaining, via the processor, an initial shear slowness estimate based on the slowness density log, wherein obtaining the initial shear slowness estimate further comprises performing edge fitting by: (1.E)
determining a fitting range including a shear slowness fitting maximum and a shear slowness fitting minimum; (1.F)
minimizing a misfit between an edge of the shear slowness density log and an edge fitting function based on the slowness fitting maximum and the slowness fitting minimum; (1.G)
and calculating the initial shear slowness estimate based on the minimized misfit; (1.H)
generating, via the processor, a dispersion model comprising one or more model parameters; (1.I)
performing, via the processor, a dispersion auto match inversion to obtain a final shear slowness estimate, wherein the dispersion auto match inversion is performed based on at least the slowness-frequency curve and an estimated slowness-frequency curve simulated by the dispersion model;  (1.J) and 
determining, via the processor, the one or more geophysical or mechanical properties of the underground formation based on the final shear slowness estimate (1.K)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are subject to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into (or recite) an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, limitation/steps of (1.C), (1.E) and (1.I) are treated by the Examiner as belonging to a combination of mental process and mathematical concept grouping. Specification (Spec.) eq. 1 of transformation to frequency domain [0039] (statistical i.e. initial estimate and determination of a fitting range, and mathematical calculation of edge fitting and mathematical relationship for a fitting range for an edge fitting [0050-0052].
The limitations/steps of (1.D), (1.G), (1.H), (1.J) and (1.K) are treated as belonging to mathematical concept grouping or combination of mathematical and mental process groupings in light of Spec. eq. 2 of [0044-0045] for limitation (1.D) and in light of Spec. eq. 3-6 of [0049-0050] for limitation groups (1.G, 1.H, 1.J) and data processing for evaluation of formation properties [0032] for limitation (1.K).
The limitation/step “performing a dispersion auto match inversion to obtain a final shear slowness estimate, wherein the dispersion auto match inversion is performed based on at least the slowness-frequency curve and the dispersion model (1.G)” is treated as combination of mathematical concept (in light of being optimization problem, i.e. Spec. eq. 11 and eq. 12 [0055]) and optional insignificant extra solution activity (if dispersion auto match inversion is performed by running an optimization tool or simulation).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Side note: duplicated limitations/elements are not repeated)
In Claim 1: “A computer-implemented method for improving borehole dispersive wave processing (1.A)”, “exciting, via at least one transmitter of an acoustic logging tool in a borehole, acoustic signals of different azimuthal orders; receiving, via a receiver array of the acoustic logging tool, acoustic waveforms containing variations introduced by the one or more geophysical or mechanical properties of the underground formation; transmitting, via telemetry sub communicatively coupling the acoustic logging tool and a surface logging facility, the acoustic waveforms to a processor within the surface logging facility (1.B)” and “via the processor”;
In Claim 10: “A system for real-time determination of one or more geophysical or mechanical properties of an underground formation” and “at least one non-transitory computer-readable storage medium having stored therein instructions which, when executed by the at least one processor, cause the at least one processor to”; 
In Claim 16: “A non-transitory computer-readable device having stored therein instructions which, when executed by at least one processor, cause the at least one processor to perform operations”;
As per claim 1, the additional element in the preamble of “A method computer-implemented method for improving borehole dispersive wave processing” (1.A) is not qualified for a meaningful limitation and only generally link the use of the judicial 
The limitations/steps “exciting, via at least one transmitter of an acoustic logging tool in a borehole, acoustic signals of different azimuthal orders; receiving, via a receiver array of the acoustic logging tool, acoustic waveforms containing variations introduced by the one or more geophysical or mechanical properties of the underground formation; transmitting, via telemetry sub communicatively coupling the acoustic logging tool and a surface logging facility, the acoustic waveforms to a processor within the surface logging facility” represent mere data gathering/acquisition steps in the art and only add insignificant extra-solution activity to the judicial exception. The limitation/element “via the processor” represents use of a general computer and it is not particular.
In Claim 10, the additional element in the preamble of “A system for real-time determination of one or more geophysical or mechanical properties of an underground formation” is not qualified for a meaningful limitation and it only generally link the use of the judicial exception to a particular technological environment or field of use as an intended purpose.  “A system” is generic and not particular. The limitation/element “at least one non-transitory computer-readable storage medium having stored therein instructions which, when executed by the at least one processor, cause the at least one processor to” represents general computer sub component elements interfacing with the acoustic tool. Both limitations/elements “at least one processor with memory” and “the acoustic logging tool” are generic and not particular.
In Claim 16, the additional element in the preamble of “A non-transitory computer-readable device having stored therein instructions which, when executed by at least one processor, cause the at least one processor to perform operations” is not qualified for a meaningful limitation and it generally recites instructions that perform steps of judicial exception. The limitations/elements “computer-readable device and processor” are generic and not particular.
In conclusion, the above additional elements considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
In the Step 2B, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as provided in the record of prior art. 
The limitations/elements “an acoustic logging tool, a borehole, processor(s), a non-transitory computer-readable storage medium, and a computer-readable device” are well understood routine and conventional elements in the art as disclosed in the prior art of record (Step 2B analysis, see Tang and other references among prior art of record).
  The claims, therefore, are not patent eligible. The same analysis applies to remaining claims 2-3, 5-12, 14-18 and 20 in the same way as claim 1.

Allowable Subject Matter
	Claims 1, 10 and 16 are objected to as rejected base claims, but would be allowable if rewritten to incorporate examiner’s suggested amendment (shown below) and further amend to overcome outstanding rejections under 35 USC 101.
	The following is a statement of reasons for the indication of allowable subject matter:  As per claims 1, 10 and 16, the closest prior art of record, Tang (US 20100085835 A1), hereinafter, ‘Tang’ in view of Zhang (CN 104316961 B), hereinafter ‘Zhang’,  Ivosev (US 20130124104 A1), hereinafter ‘Ivosev’ and Collins (US 20150049585 A1), hereinafter ‘Collins’, either singularly or in combination, fail to anticipate or render obvious limitations 
	“determining a fitting range including a shear slowness fitting maximum and a shear slowness fitting minimum; minimizing a misfit between an edge of the shear slowness density log and an edge fitting function based on the slowness fitting maximum and the slowness fitting minimum, wherein the edge fitting function is                         
                            f
                            
                                
                                    s
                                    ,
                                     
                                    β
                                
                            
                            =
                             
                            ρ
                            (
                            
                                
                                    S
                                
                                
                                    m
                                    a
                                    x
                                
                            
                            )
                            
                                
                                    
                                        
                                            cos
                                        
                                        
                                            2
                                        
                                    
                                
                                ⁡
                                
                                    (
                                    
                                        
                                            S
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                     
                                    β
                                    -
                                    s
                                    β
                                    )
                                
                            
                        
                    , where                         
                            β
                        
                     denotes a fitting parameter;                         
                            s
                        
                     is the slowness and                         
                            ρ
                            
                                
                                    s
                                
                            
                        
                     is the slowness density log;”, as suggested in the response to the argument, in combination with other limitations.
As per claim 1, Tang discloses
	A computer-implemented method for improving borehole dispersive wave processing, the computer-implemented method, comprising: (a method for estimating a slowness [0009], computer-readable instructions [0011], Curve-Fitting Dispersion Analysis Method [0021], improving the accuracy [0040], a method 60 for estimating a slowness [0058, Fig 6])

	extracting a slowness-frequency response from the acoustic waveforms, the slowness-frequency response based at least in part upon a dispersion analysis; (transforming the acoustic waveform data into a frequency domain; calculating a slowness-frequency coherence function using the frequency domain data; [0009], implying extracting a slowness-frequency response from the acoustic waveforms is performed to calculate coherency function, transforming the acoustic wave form data into a frequency domain to provide frequency domain data, calculating a slowness-frequency coherence function using the frequency domain data [0058, Fig. 6 step 63, 64])
	calculating a slowness density log of the slowness-frequency response; (coherence function, variable-density ‘VD’, with the peak of the function ‘center of the VD image’ [0037, Fig. 1B], VD image display of a slowness probability density function, denoted by SPD [0041, eq. 11, Fig. 2A-2B])
	obtaining an initial shear slowness estimate based on the slowness density log; (selecting slowness dispersion data from peaks of the slowness-frequency coherence function, i.e. equivalent to the center of slowness density log [0009], selecting slowness dispersion data from peaks of the slowness-frequency coherence function [0058, Fig. 6 step 65])


	“determining a fitting range” (fit the dispersion characteristics, stretch the theoretical curve along the slowness axis, while the x and y parameters move and stretch the curve along the frequency axis, providing a wide range of flexibility to fit the dispersion data [0029], calculate the slowness-frequency coherence function in … slowness range of 490-820 us/m  [0037], the curve-fitting method, within wide range between 260 and 920 us/m, slowness probability density function [0041, Fig. 2], As shown in Panel 21 of FIG. 2B, this slowness curve tracks the edge of the SPD function quite well, detecting the edge of the histogram, which, in our case, is the SPD function shown in Panel 21 [0042, Fig. 2B]) and 
	“calculating the initial shear slowness estimate based on the minimized misfit“ (a minimum of the misfit error function in the vicinity of the approximate values using a local minimization method and the approximate values as an initial estimate [claim 11]). 

Tang continues to disclose “generating a dispersion model comprising one or more model parameters; (analytical curve to fit the actual dispersion data, the fitting curve disclosed herein contains a minimal set of only four parameters [0020]; dispersion implying a dispersion model [0027-0029]) and 
	“performing a dispersion auto match inversion to obtain a final shear slowness estimate, the dispersion auto match inversion based on at least the slowness-frequency response and the dispersion model” (The curve fitting is done by minimizing the following objective function constructed as the misfit error between the theoretical curve, equivalent to the dispersion model, and dispersion data, equivalent to the slowness-frequency response [0029, eq. 7]).

However, Tang is silent regarding the above allowable limitations.

Zhang discloses specifying the minimum and maximum slowness fitting range (fit the determined shot delay of m points, selects each of the m points of minimum offset distance, equivalent to minimum slowness fitting range, to a maximum offset distance range, equivalent to maximum slowness fitting range  … determining initial values of each point high-speed layer speed, equivalent to inverse slowness [pg. 14 line 1 - 37]), but is silent regarding the above allowable limitations.

Ivosev discloses “determining a fitting range” (fitting probability density to a segment of data thought to include a peak [0019]; the data points with nonzero confidence values [0032-0033], equivalent to a fitting range),
	“minimizing a misfit between a density log and an edge fitting function (minimizes the sum of squared differences or the sum of orthogonal differences between the peak equivalent to an edge fitting function, and the data points with nonzero confidence values, equivalent to a density log [0032])
	and calculating the initial data position estimate based on the minimized misfit; (the optimum fit. Model parameters can include… position … of … density functions [0033], equivalent to interested initial data position estimate corresponding the edge or peak), but is silent regarding the above allowable limitations.

Collins also discloses “generating a dispersion model comprising one or more model parameters” (dispersion curves, i.e., the expected slowness of a given acoustic wave mode as a function of frequency for a given set of parameters, the model parameters [0039, Fig. 8, step 804]) and 
	explicitly recites  “performing a dispersion match inversion to obtain a final shear slowness estimate” (determine the best-matching parameterized dispersion curves [0037, Fig. 7 block/step 718], slowness of mode X, coefficients as a function of frequency [0040], objective function for the inversion algorithm to minimize with respect to γ and s [0041, eq. 6]; the set of theoretical curves, provide an estimate of what the shape of the dispersion curves, equivalent to the dispersion model, estimate what portions of the dispersion curves computed from the data have substantial noise, equivalent to the slowness-frequency response [0050], solves for shear wave slowness [0052, Fig. 8 block/step 808, 810, 816], equivalent to obtaining a final share slowness estimate), but is silent regarding the above allowable limitations.
Newly found prior art Valero (US 20120201096 A1) discloses “group slowness is given by the slope of the fitted line 1905 to the corrected locations of the modulus peaks” 

As per claims 10 and 16, Tang, Zhang, Ivosev and Collins, either singularly or in combination, fail to anticipate or render obvious limitations 
	“determining a fitting range including a shear slowness fitting maximum and a shear slowness fitting minimum; minimizing a misfit between an edge of the shear slowness density log and an edge fitting function based on the slowness fitting maximum and the slowness fitting minimum, wherein the edge fitting function is                         
                            f
                            
                                
                                    s
                                    ,
                                     
                                    β
                                
                            
                            =
                             
                            ρ
                            (
                            
                                
                                    S
                                
                                
                                    m
                                    a
                                    x
                                
                            
                            )
                            
                                
                                    
                                        
                                            cos
                                        
                                        
                                            2
                                        
                                    
                                
                                ⁡
                                
                                    (
                                    
                                        
                                            S
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                     
                                    β
                                    -
                                    s
                                    β
                                    )
                                
                            
                        
                    , where                         
                            β
                        
                     denotes a fitting parameter;                         
                            s
                        
                     is the slowness and                         
                            ρ
                            
                                
                                    s
                                
                            
                        
                     is the slowness density log;”, as suggested in the response to the argument, in combination with other limitations according to the same reason explained in claim 1 above.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865